Case 2:20-cv-02546-MLCF-KWR Document 1-1 Filed 09/18/20 Page 1 of 19




                                                                   EXHIBIT
                                                                       A
Case 2:20-cv-02546-MLCF-KWR Document 1-1 Filed 09/18/20 Page 2 of 19
Case 2:20-cv-02546-MLCF-KWR Document 1-1 Filed 09/18/20 Page 3 of 19
Case 2:20-cv-02546-MLCF-KWR Document 1-1 Filed 09/18/20 Page 4 of 19
Case 2:20-cv-02546-MLCF-KWR Document 1-1 Filed 09/18/20 Page 5 of 19
Case 2:20-cv-02546-MLCF-KWR Document 1-1 Filed 09/18/20 Page 6 of 19
Case 2:20-cv-02546-MLCF-KWR Document 1-1 Filed 09/18/20 Page 7 of 19
Commercial - Search                                                   Page 1 of 2
     Case 2:20-cv-02546-MLCF-KWR Document 1-1 Filed 09/18/20 Page 8 of 19



                                            State of                       COMMERCIAL DIVISION
                                            Louisiana                         225.925.4704
                                            Secretary of
                                            State
                                                                                  Fax Numbers
                                                                         225.932.5317 (Admin. Services)
                                                                          225.932.5314 (Corporations)
                                                                              225.932.5318 (UCC)




 Name                                           Type                                   City       Status
 STARWOOD HOTELS & RESORTS WORLDWIDE,           Limited Liability Company (Non-
                                                                                       BETHESDA Active
 LLC                                            Louisiana)

 Previous Names
    STARWOOD HOTELS & RESORTS WORLDWIDE, INC. (Changed: 11/1/2016)
    STARWOOD LODGING CORPORATION (Changed: 2/9/1998)
 Business:                    STARWOOD HOTELS & RESORTS WORLDWIDE, LLC
 Charter Number:              34553571Q
 Registration Date:           3/10/1997
 Domicile Address
              10400 FERNWOOD ROAD
              DEPT 52 / 924
              BETHESDA, MD 20817
 Mailing Address
              10400 FERNWOOD ROAD
              DEPARTMENT 52/862
              BETHESDA, MD 20817
 Principal Business Office
              10400 FERNWOOD ROAD
              DEPARTMENT 52/862
              BETHESDA, MD 20817
 Registered Office in Louisiana
              3867 PLAZA TOWER DR.
              BATON ROUGE, LA 70816
 Principal Business Establishment in Louisiana
              3867 PLAZA TOWER DR
              BATON ROUGE, LA 70816

 Status
 Status:                      Active
 Annual Report Status: In Good Standing
 Qualified:                   3/10/1997
 Last Report Filed:           4/29/2020




https://coraweb.sos.la.gov/commercialsearch/CommercialSearchDetails_Print.aspx?Charte... 9/18/2020
Commercial - Search                                                   Page 2 of 2
     Case 2:20-cv-02546-MLCF-KWR Document 1-1 Filed 09/18/20 Page 9 of 19


 Type:                     Limited Liability Company (Non-Louisiana)


 Registered Agent(s)
 Agent:              C T CORPORATION SYSTEM
 Address 1:          3867 PLAZA TOWER DR.
 City, State, Zip:   BATON ROUGE, LA 70816
 Appointment
                     2/26/2018
 Date:

 Officer(s)                                                                       Additional Officers: No

 Officer:            MARS MERGER SUB, LLC
 Title:              Member
 Address 1:          10400 FERNWOOD ROAD
 Address 2:          DEPARTMENT 52/862
 City, State, Zip:   BETHESDA, MD 20817



 Amendments on File (6)
 Description                                                           Date
 Name Change                                                           2/9/1998
 Stmt of Chg or Chg Prin Bus Off                                       1/29/2008
 Stmt of Chg or Chg Prin Bus Off                                       10/18/2015
 Conversion                                                            11/1/2016
 Name Change                                                           11/1/2016
 Foreign LLC Statement of Change                                       2/26/2018
                                                    Print




https://coraweb.sos.la.gov/commercialsearch/CommercialSearchDetails_Print.aspx?Charte... 9/18/2020
Mars Merger Sub, Llc - Company Information - Delaware Lookup           Page 1 of 2
      Case 2:20-cv-02546-MLCF-KWR Document 1-1 Filed 09/18/20 Page 10 of 19




                  MARS MERGER SUB, LLC
                                 Incorporated 4 years, 10 months ago



  KEY DATA

  Company Name             Mars Merger Sub, Llc

  Company Number           5873374

  Company Status           Unknown

  Company Type             Limited Liability Company

  Jurisdiction             DE

  Incorporation Date       10 November 2015 (4 years, 10 months ago)



  AGENT

  Agent Name               Corporate Creations Network Inc

  Agent Address            3411 Silverside rd #104 Rodney Building
                           Wilmington
                           DE
                           19810

  Total Companies          There are over 10,000 other companies formed by this agent



                                                                                   EXHIBIT
  SAME AGENT                                                                            C

  Tctspe, Llc (https://www.delawarelookup.com/company/6013404/tctspe-llc)


  IPCP Florida Realty Value Fund Ii, L.P.
                                                                                        
  (https://www.delawarelookup.com/company/6013402/ipcp-florida-realty-value-fund-ii-lp)




https://www.delawarelookup.com/company/5873374/mars-merger-sub-llc                      9/18/2020
Mars Merger Sub, Llc - Company Information - Delaware Lookup           Page 2 of 2
      Case 2:20-cv-02546-MLCF-KWR Document 1-1 Filed 09/18/20 Page 11 of 19




  Global Passive Investments 3, Llc
  (https://www.delawarelookup.com/company/6013236/global-passive-investments-3-llc)


  Lupita Inc. (https://www.delawarelookup.com/company/6013134/lupita-inc)




                   TERMS (HTTPS://WWW.DELAWARELOOKUP.COM/TERMS)
               PRIVACY (HTTPS://WWW.DELAWARELOOKUP.COM/PRIVACY)


                               ©2016-20 Delaware Lookup. All rights reserved.




                                                                                  


https://www.delawarelookup.com/company/5873374/mars-merger-sub-llc                9/18/2020
Commercial - Search                                                   Page 1 of 3
     Case 2:20-cv-02546-MLCF-KWR Document 1-1 Filed 09/18/20 Page 12 of 19



                                              State of                          COMMERCIAL DIVISION
                                              Louisiana                            225.925.4704
                                              Secretary of
                                              State
                                                                                     Fax Numbers
                                                                            225.932.5317 (Admin. Services)
                                                                             225.932.5314 (Corporations)
                                                                                 225.932.5318 (UCC)




 Name                                    Type                                       City           Status
 MARRIOTT INTERNATIONAL, INC.            Business Corporation (Non-Louisiana)       WILMINGTON     Active

 Previous Names
     NEW MARRIOTT MI, INC. (Changed: 4/9/1998)
 Business:                  MARRIOTT INTERNATIONAL, INC.
 Charter Number:            34576704F
 Registration Date:         11/10/1997
 Domicile Address
              3411 SILVERSIDE ROAD RODNEY BUILDING #104
              WILMINGTON, DE 19810
 Mailing Address
              P.O. BOX 696582
              SAN ANTONIO, TX 782696582
 Principal Business Office
              10400 FERNWOOD RD.
              DEPT 52 / 924.13
              BETHESDA, MD 20817
 Registered Office in Louisiana
              3867 PLAZA TOWER DR.
              BATON ROUGE, LA 70816
 Principal Business Establishment in Louisiana
              3867 PLAZA TOWER DR.
              BATON ROUGE, LA 70816

 Status
 Status:                    Active
 Annual Report Status: In Good Standing
 Qualified:                 11/10/1997                                                        EXHIBIT
 Last Report Filed:         10/14/2019
 Type:                      Business Corporation (Non-Louisiana)
                                                                                                    D
 Registered Agent(s)
 Agent:              C T CORPORATION SYSTEM




https://coraweb.sos.la.gov/commercialsearch/CommercialSearchDetails_Print.aspx?Charte... 9/14/2020
Commercial - Search                                                   Page 2 of 3
     Case 2:20-cv-02546-MLCF-KWR Document 1-1 Filed 09/18/20 Page 13 of 19


 Address 1:          3867 PLAZA TOWER DR.
 City, State, Zip:   BATON ROUGE, LA 70816
 Appointment
                     2/22/2018
 Date:

 Officer(s)                                                                      Additional Officers: No

 Officer:            ARNE M. SORENSON
 Title:              President
 Address 1:          10400 FERNWOOD RD.
 Address 2:          DEPT 52 / 924.13
 City, State, Zip:   BETHESDA, MD 20817

 Officer:            CAROLYN BURRIS HANDLON
 Title:              Treasurer
 Address 1:          10400 FERNWOOD RD
 Address 2:          DEPT 52 / 924.13
 City, State, Zip:   BETHESDA, MD 20817

 Officer:            SONIA GREENE
 Title:              Officer
 Address 1:          10400 FERNWOOD RD
 City, State, Zip:   BETHESDA, MD 20817

 Officer:            JW MARRIOTT
 Title:              Director
 Address 1:          10400 FERNWOOD RD
 City, State, Zip:   BETHESDA, MD 20817

 Officer:            BAO GIANG BAUDUIN
 Title:              Vice-President
 Address 1:          10400 FERNWOOD RD
 City, State, Zip:   BETHESDA, MD 20817

 Officer:            MARGERY BRENEMAN
 Title:              Officer
 Address 1:          10400 FERNWOOD RD
 City, State, Zip:   BETHESDA, MD 20817

 Officer:            BANCROFT GORDON
 Title:              Secretary
 Address 1:          10400 FERNWOOD RD
 City, State, Zip:   BETHESDA, MD



 Amendments on File (7)
 Description                                                         Date
 Name Change                                                         4/9/1998
 Stmt of Chg or Chg Prin Bus Off                                     8/3/1998
 Stmt of Chg or Chg Prin Bus Off                                     9/26/2005




https://coraweb.sos.la.gov/commercialsearch/CommercialSearchDetails_Print.aspx?Charte... 9/14/2020
Commercial - Search                                                   Page 3 of 3
     Case 2:20-cv-02546-MLCF-KWR Document 1-1 Filed 09/18/20 Page 14 of 19


 Revoked                                                             3/24/2006
 Reinstatement                                                       6/20/2006
 Stmt of Chg or Chg Prin Bus Off                                     11/27/2012
 Stmt of Chg or Chg Prin Bus Off                                     2/22/2018
                                              Print




https://coraweb.sos.la.gov/commercialsearch/CommercialSearchDetails_Print.aspx?Charte... 9/14/2020
Search for Louisiana Business Filings                                   Page 1 of 2
       Case 2:20-cv-02546-MLCF-KWR Document 1-1 Filed 09/18/20 Page 15 of 19




(https://www.sos.la.gov/Pages/default.aspx)
                                         Search for Louisiana Business Filings

              To file amendments, such as an annual report, please navigate to geauxBIZ
                    (https://geauxBIZ.sos.la.gov). If this is your first visit to geauxBIZ,
            you can create an account, and then click Add Existing Business to associate a




                                                                                                                              GET HELP
                          business, view business details, and file amendments.

       Buy Certificates and Certified Copies   Subscribe to Electronic Notification   Print Detailed Record

      Name                                        Type                                                    City       Status
      W-S NOLA LM OPCO VIII,                      Limited Liability Company (Non-
                                                                                                          WILMINGTONActive
      L.L.C.                                      Louisiana)

      Previous Names
      Business:                        W-S NOLA LM OPCO VIII, L.L.C.
      Charter Number:                  43680960Q
      Registration Date:               11/22/2019
      Domicile Address
                1209 ORANGE STREET
                WILMINGTON, DE 19801
      Mailing Address
                900 N. MICHIGAN AVE., STE. 1900
                CHICAGO, IL 60611
      Principal Business Office
                900 N. MICHIGAN AVE., STE. 1900
                CHICAGO, IL 60611
      Registered Office in Louisiana
                3867 PLAZA TOWER DR
                BATON ROUGE, LA 70816
      Principal Business Establishment in Louisiana
                333 POYDRAS STREET
                NEW ORLEANS, LA 70130
      Status
      Status:                Active
      Annual Report Status: In Good Standing
      Qualified:             11/22/2019                                                                          EXHIBIT
      Last Report Filed:     N/A
      Type:                  Limited Liability Company (Non-Louisiana)
                                                                                                                    E



https://coraweb.sos.la.gov/commercialsearch/CommercialSearchDetails.aspx?CharterID=1... 9/18/2020
Search for Louisiana Business Filings                                   Page 2 of 2
       Case 2:20-cv-02546-MLCF-KWR Document 1-1 Filed 09/18/20 Page 16 of 19


     Registered Agent(s)
     Agent:            C T CORPORATION SYSTEM
     Address 1:        3867 PLAZA TOWER DR.
     City, State, Zip: BATON ROUGE, LA 70816
     Appointment
                         11/22/2019
     Date:


     Officer(s)                                                             Additional Officers: No

     Officer:            W-S NOLA LM OPCO HOLDINGS VIII, L.L.C.
     Title:              Member
     Address 1:          900 N. MICHIGAN AVE
     Address 2:          STE. 1900




                                                                                                      GET HELP
     City, State, Zip:   CHICAGO, IL 60611



     Amendments on File
     No Amendments on file
                     Back to Search Results   New Search     View Shopping Cart


                                 © 2020 Louisiana Department of State




https://coraweb.sos.la.gov/commercialsearch/CommercialSearchDetails.aspx?CharterID=1... 9/18/2020
W Trs Opco Holdings Viii, L.L.C. - Company Information - Delaware Lookup Page 1 of 2
      Case 2:20-cv-02546-MLCF-KWR Document 1-1 Filed 09/18/20 Page 17 of 19




     W TRS OPCO HOLDINGS VIII, L.L.C.
                               Incorporated 4 years, 6 months ago



  KEY DATA

  Company Name           W Trs Opco Holdings Viii, L.L.C.

  Company Number         5983385

  Company Status         Unknown

  Company Type           Limited Liability Company

  Jurisdiction           DE

  Incorporation Date     8 March 2016 (4 years, 6 months ago)



  AGENT

  Agent Name             The Corporation Trust Company

  Agent Address          Corporation Trust Center 1209 Orange St
                         Wilmington
                         DE
                         19801

  Total Companies        There are over 700,000 other companies formed by this agent



                                                                                 EXHIBIT
                                                                                       F
  SAME AGENT


  PFI One, Llc (https://www.delawarelookup.com/company/6014095/pfi-one-llc)

                                                                                       
  Tob'Anik Usa Incorporated (https://www.delawarelookup.com/company/6014074/tobanik-usa-
  incorporated)




https://www.delawarelookup.com/company/5983385/w-trs-opco-holdings-viii-llc            9/18/2020
W Trs Opco Holdings Viii, L.L.C. - Company Information - Delaware Lookup Page 2 of 2
      Case 2:20-cv-02546-MLCF-KWR Document 1-1 Filed 09/18/20 Page 18 of 19




  Orange Subco Llc (https://www.delawarelookup.com/company/6013944/orange-subco-llc)


  Headwaters Construction Materials, Llc
  (https://www.delawarelookup.com/company/6013923/headwaters-construction-materials-llc)




                  TERMS (HTTPS://WWW.DELAWARELOOKUP.COM/TERMS)
              PRIVACY (HTTPS://WWW.DELAWARELOOKUP.COM/PRIVACY)


                              ©2016-20 Delaware Lookup. All rights reserved.




                                                                                  


https://www.delawarelookup.com/company/5983385/w-trs-opco-holdings-viii-llc       9/18/2020
            Case 2:20-cv-02546-MLCF-KWR Document 1-1 Filed 09/18/20 Page 19 of 19




From: Laurie Young <Laurie.Young@arlaw.com>
Sent: Thursday, September 3, 2020 9:41 AM
To: Odowdodowd@gmail.com
Subject: Norbert Lewis v. Marriott: Extension of time to answer suit

Hello Kim –

In follow up to our call just earlier this morning, I will be representing the defendants in this matter. Am
looking at removal given we both expect the damages to exceed $75K, the diversity threshold.

Thank you for the extension of an additional 20 days, or until September 25 th, to answer the suit. I
appreciate your professional courtesy.

Best regards - Laurie




                                                                                EXHIBIT
                                                                                     G
                                                            1
